Citation Nr: 9912914	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-01 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for a 
left knee disability.  

2.  Entitlement to an increased rating for the service-
connected left knee disability, currently rated as 10 percent 
disabling and previously rated as 20 percent disabling.  

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 10 percent 
disabling.  

4.  Entitlement to a total rating for compensation based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law



WITNESSES AT HEARING ON APPEAL

Appellant, spouse and D. C.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to April 
1962 and from April 1962 to June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

An April 1998 Board decision denied increased ratings for a 
left knee disability and degenerative disc disease of the 
lumbar spine.  That decision remanded claims for service 
connection for a right knee disability and for a total rating 
for compensation based on individual unemployability (TDIU).  

In December 1998, the Board denied service connection for a 
right knee disability and the TDIU claim.  

Pursuant to a Joint Motion for Remand, the United States 
Court of Veterans Appeals (now United States Court of Appeals 
for Veterans Claims) (hereinafter "the Court") vacated the 
Board's April 1998 decision which had denied claims for 
increased ratings for a left knee disability and degenerative 
disc disease of the lumbar spine.  The ratings of those 
individual disabilities are inextricably intertwined with the 
veteran's claim for TDIU.  Therefore, in January 1999, the 
Board vacated the December 1998 decision which had denied 
TDIU.  

The Board's April 1998 decision characterized the left knee 
issue as entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.  
Historical review shows that the claim began as a claim for 
an increase over the 20 percent rating previously in effect.  
The veteran has continuously claimed that the disability 
warrants a higher rating and this matter remains before the 
Board.  

During the course of the veteran's claim for an increase, the 
evaluation of the left knee disability was reduced.  
Reduction considers the same rating factors as an increase, 
but also requires consideration of 38 C.F.R. § 3.344.  The 
Joint Motion for Remand has pointed out the need to consider 
§ 3.344.  To comply with the Joint Motion for Remand and the 
regulation, the Board has separately listed the issue of 
restoration of the previous 20 percent rating.  

In a letter dated January 4, 1999, the Board notified the 
veteran's attorney that he could submit additional argument 
or evidence within 30 days of the date of the letter.  A 
response is not of record.  The Board proceeds with its 
action pursuant to the Order of the Court and the Joint 
Motion for Remand.  


REMAND

The Court, in part, remanded the case for compliance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court discussed the applicability of 38 C.F.R. §§ 4.40 and 
4.45 to examinations of joint motion.  The Court determined 
that 38 C.F.R. § 4.40 specifically refers to disability due 
to lack of normal "endurance", provides for a rating to be 
based on "functional loss . . . due to . . . pain", and 
states that "a part which becomes painful on use must be 
regarded as seriously disabled."  (Emphasis by Court).  
Furthermore, section 4.40 provides that "[i]t is essential 
that the [rating] examination . . . adequately portray the . 
. . functional loss."  (Emphasis by Court).  The examiner 
should express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should, if feasible, be 'portray[ed]' (§ 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups.  DeLuca, at 205.  

The Joint Motion for Remand specifically noted the 
applicability of VAOPGCPREC 36-97 (Dec. 12, 1997).  In that 
precedent opinion, the VA General Counsel held that 
Diagnostic Code (DC) 5293, intervertebral disc syndrome 
(IDS), involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  When a veteran has received less than 
the maximum evaluation under DC 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation motion.  

In Arnesen v. Brown, 8 Vet. App. 432 (1995) the Court applied 
the principles of DeLuca to the rating of knees.  The 
examiner should evaluate the veteran's knees in accordance 
with the guidance of the Court and the applicable 
regulations.  

The VA General Counsel has determined that a knee disability 
can be rated under Code 5257 for instability and can also be 
rated for limitation of motion, if the evidence shows that 
both types of impairment are present.  VAOPGCPREC 23-97 (July 
1, 1997).  Code 5257 is not predicated on loss of range of 
motion, and thus 38 C.F.R. §§ 4.40 and 4.45 (1998), with 
respect to pain, do not apply.  Johnson v. Brown, 9 Vet. 
App. 7,11 (1996).  

Pursuant to the Joint Motion for Remand and the Order of the 
Court, the case is REMANDED to the RO for the following:  

1.  The RO should schedule the veteran for 
a VA orthopedic examination.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests and studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The physician 
should provide complete rationale for all 
conclusions reached and should 
specifically express an opinion on the 
following questions:  

a.  What is the range of lumbar spine and 
left knee motion, describing any limiting 
factors.  If the veteran experiences pain 
on motion, the physician should express an 
opinion as to the credibility of the 
complaints and the specify the evidence on 
which he bases his assessment.  The doctor 
should report at what point in the range 
of motion any pain appears and how it 
affects motion.  

b.  Describe all functional loss affecting 
the lumbar spine and left knee including 
more movement than normal (instability), 
any locking, weakened movement, 
fatigability and lack of endurance, 
incoordination, swelling, deformity, 
atrophy of disuse, disturbance of 
locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  If it is not possible to 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost, the doctor should so 
state. 

c.  The examiner should express an opinion 
as to whether the service-connected 
disabilities would prevent the veteran 
from working in an occupation consistent 
with his education and experience.  

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has certain duties with 
regard to scheduled examinations.  
Pursuant to 38 C.F.R. § 3.655, when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

3  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  

The RO should review the Joint Motion for 
Remand and Order of the Court to insure 
that all development ordered has been 
done.  

If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the requested examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

4.  The RO must review the claims in 
accordance with the factors delineated in 
the Joint Motion for Remand.  
Particularly, 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.13, 4.40, 4.45, 4.59, should be 
considered.  These regulations should be 
given to the veteran in a supplemental 
statement of the case (SSOC).  Pursuant to 
the Joint Motion for Remand, the SSOC 
should discuss how the regulations apply 
to the case.  

5.  The RO must consider and discuss the 
provisions of 38 C.F.R. § 3.344 in a SSOC 
if restoration of the 20 percent rating 
for the left knee disability is denied.  
The RO must compare previous 
manifestations with current manifestations 
or identify any improvement.  It is not 
sufficient to state that current findings 
do not support the rating.  A rating may 
also be reduced if there was clear and 
unmistakable error in the prior rating.  
If the reduction was done on that basis, 
it must be fully explained with reference 
to the applicable regulations and the 
facts of the case.  

Following completion of these actions, in accordance with the 
current appellate procedures, the case should be returned to 
the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


